Citation Nr: 1618016	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to September 10, 2015, and in excess of 70 percent since September 10, 2015 for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith Pflepsen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. AP



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1970; his medals include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied entitlement to a rating in excess of 50 percent for PTSD.

In February 2015, a videoconference hearing was held before the undersigned; a transcript is of record.

This matter was most recently before the Board in April 2015, when it was remanded for further development.

In a February 2016 decision, the RO granted a 70 percent rating for PTSD, but only as of September 10, 2015.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

The Veteran underwent a new VA PTSD examination in September 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA PTSD examination should be obtained.  In the September 2015 examination, the examiner was asked to discuss the conflicting opinions in the prior May 2010 and February 2013 VA examination reports and failed to do so.  Therefore, the Board finds that the examiner failed to address all of the questions posed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the PTSD on appeal; this specifically includes VA treatment records from the VA North Florida/South Georgia Health System and Gainesville, Florida VA Medical Center from June 2015 to the present.

2. After completing directive (1), the AOJ should arrange for a new VA psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner.  Based on examination and interview of the Veteran and review of the record, the examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Comprehensive social, educational, and occupational histories are to be obtained.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  The rationale for this opinion MUST include some discussion of the seemingly conflicting opinions of the May 2010 and February 2013 VA examiners, described in the Board's April 2015 remand.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




